           Case 1:18-cr-10307-MLW Document 83 Filed 01/30/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                                      )
                                                              )
                          v.                                  )
                                                              )        Docket No. 1:18-cr-10307-MLW
DAREN DEJONG                                                  )
                                                              )
                          Defendant.                          )
                                                              )


                            THIRD SUPPLEMENTAL MEMORANDUM
                                   IN AID OF SENTENCING


        Defendant Daren DeJong (“DeJong”), by and through undersigned counsel, respectfully

requests this Honorable Court consider the following additional information he believes to be

relevant to comparative sentence(s) for similarly situated defendants, which was not available at

the time of the deadline for any/all supplemental filings.1

        Specifically, the defendant asks that this Honorable Court also consider the sentence

imposed on former Troop E Lieutenant David Wilson (“Wilson”) in Suffolk County Superior

Court yesterday. According to news reports, Wilson, who had previously received a sentence of

one (1) day “deemed served,” followed by one (1) year supervised release, after pleading guilty

in the parallel federal investigation, was sentenced to two (2) years Probation and two hundred

(200) hours community service after pleading guilty to state charges alleging he fraudulently

collected more than $31,000 in overtime pay for hours he didn’t work in 2015 and 2016.2


1
  On January 17, 2020, this Court set a final deadline for filing of supplemental materials of January 27, 2020 (see
docket entry no. 77).
2
  According to the Boston Globe article related to the same (January 30, 2020), Wilson “is among 46 troopers and
supervisors investigated in a payroll fraud scheme… 10 have been charged criminally [including Dejong], nine of
whom have pleaded guilty.”

                                                         1
         Case 1:18-cr-10307-MLW Document 83 Filed 01/30/20 Page 2 of 2




Dated: January 30, 2020                      Respectfully submitted,
                                             DAREN DEJONG
                                             By and through his attorneys,

                                              /s/ R. Bradford Bailey
                                             R. Bradford Bailey, BBO#549749
                                             Adamo Lanza, BBO#689190
                                             BRAD BAILEY LAW, P.C.
                                             44 School Street, Suite 1000B
                                             Boston, Massachusetts 02108
                                             Tel.: (857) 991-1945
                                             Fax: (857) 265-3184
                                             brad@bradbaileylaw.com



                                      Certificate of Service

        I, R. Bradford Bailey, hereby certify that on this the 30th day of January 2020, I caused a
true copy of the foregoing motion to be served upon all necessary parties to this matter by virtue
of electronically filing the same via the CM/ECF system.

                                             /s/ R. Bradford Bailey
                                             R. Bradford Bailey, Esq.




                                                2
